DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-4 and 6-14 are pending. Claims 5 and 15 are canceled. Claims 1 and 7 are currently amended. 
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 08/10/2022, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-4, 6-12 and 14 has been withdrawn. 

Allowable Subject Matter
Claims  1-4 and 6-14 are allowed.
Examiner Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration and applicant remarks put forth in the Remarks of 08/10/2022 on pages 6-7, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art KERBER (US Pub No. 2018/0114417) discloses providing a security mechanism on a mobile device are described. The method and apparatus include determining a location for a device having a distance from a first location, determining if the distance is greater than a first threshold value, initiating an operating condition if the distance exceeds the first threshold, including a security measure to prevent unauthorized use and initiating a security timer, determining if the distance does not exceed a second threshold value after the distance has exceeded the first threshold value before the security timer reaches a time threshold, terminating the at least one security measure if the distance from the first location does not exceed the second threshold value before the time threshold, and initiating a further operating condition if the distance exceeds the third threshold, including a second security measure more severe than the at least one first security measure. (KERBER, Abstract), PERROUD et al. (US Pub No. 2010/0235567) discloses causing data of a predetermined type to be stored on board solely in one or more memories; and automatic means for acting, when a predetermined event occurs, to destroy the data stored in this way. (PERROUD, Abstract), Emadi et al. (US Pub No. 2021/0199788) discloses dynamically and adaptively monitoring and analyzing characteristics of cluster of target points, vehicle 110 may determine static objects in the environment using real-time radar data without relying on map data that is potentially obsolete or inaccurate. For example, the processing logic 150 may accurately identify target points relating to the pedestrian 133 are not clutter because the movement pattern of echoes from the pedestrian 133 would exhibit a steady track in one direction, and the displacement vector of the pedestrian 133 would be non-trivial over time. Thus, the processing logic 150 may capture the movement pattern of the pedestrian 133 as non-clutter and distinguish the pedestrian 133 from the building 140c in the background, as opposed to the traditional map-based approach which would consider the pedestrian 133 as part of the building 140c because the pedestrian 133 is located at the location identified as “building 140c.” For another example, the processing logic 150 may accurately identify target points relating to tree branches from trees 141a-b as clutter because the movement of the tree branches, e.g., swinging with the wind, only has small or random movement pattern, non-uniform track of direction, and the displacement vector over time can be trivial—unlike the traditional map-based approach which may fail to include the tree branches as part of clutter because the tree branches may extend beyond the location spot identified in the map data. (Emadi, pages 3-4, paragraph 0037) and Moon (US Pub No. 2006/0225142) discloses initiating a zeroization process in an electronic device is provided. Diagnostic information is provided by a plurality of sub-systems such that when one or more conditions are detected that are expected to cause the electronic device to experience a failure in the near future or if the electronic device appears to have been compromised, then the zeroization process is triggered. (Moon, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “continuously monitoring the at least one ascertained movement parameter over time on a basis of at least one prescribed movement pattern, wherein the at least one prescribed movement pattern is a movement trajectory of the device that denotes a special mode of operation of the device; and triggering an erase process for the security-relevant information if the at least one ascertained movement parameter over time is consistent with the at least one prescribed movement pattern, wherein the erase process is triggered if the at least one ascertained movement parameter is consistent with the at least one prescribed movement pattern at least for a prescribed period that is chosen such that the at least one prescribed movement pattern is distinguished from a random unusual movement” (as recited in claims 1 and 7). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437